      Case 2:20-cv-00360-ROS Document 11 Filed 12/07/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Dean Christ,                                  No. CV-20-00360-PHX-ROS
10                  Petitioner,                          ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          On November 2, 2020, Magistrate Judge Michael T. Morrissey issued a Report and
16   Recommendation (“R&R”) recommending the petition for writ of habeas corpus be denied.
17   (Doc. 10). Petitioner did not file objections to the R&R. Therefore, the R&R will be
18   adopted in full. See Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)
19   (“[D]istrict courts are not required to conduct any review at all . . . of any issue that is not
20   the subject of an objection.”).
21          Accordingly,
22          IT IS ORDERED the Report and Recommendation (Doc. 10) is ADOPTED IN
23   FULL. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. The Clerk of Court
24   shall enter a judgment of dismissal with prejudice.
25   …
26   …
27   …
28   …
      Case 2:20-cv-00360-ROS Document 11 Filed 12/07/20 Page 2 of 2



 1          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
 2   dismissal of the petition is justified by a procedural bar and jurists of reason would not find
 3   the procedural ruling debatable.
 4          Dated this 7th day of December, 2020.
 5
 6
 7                                                       Honorable Roslyn O. Silver
 8                                                       Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
